Title: From Thomas Jefferson to Christopher Ellery, 9 May 1803
From: Jefferson, Thomas
To: Ellery, Christopher


          
            Dear Sir 
                     
            Washington May 9. 1803.
          
          I have lately recieved a letter from Ingraham, who is in prison under a ca. sa. on a judgment for 14000. dollars & costs, one moiety (I presume) to the US. for having been the master of a vessel which brought from Africa a cargo of the natives of that country to be sold in slavery. he petitions for a pardon, as does his wife also on behalf of herself, her children & his mother. his situation, so far as respects himself, merits no commiseration: that of his wife, children & mother, suffering for want of his aid, does: so also does the condition of the unhappy human beings whom he forcibly brought away from their native country, & whose wives, children & parents are now suffering for want of their aid & comfort. between these two sets of suffering beings whom his crimes have placed in that condition, we are to apportion our commiseration. I presume his conviction was under the act of 1794. c. 11. which inflicts pecuniary punishment only, without imprisonment. as that punishment was sometimes evaded by the insolvency of the offenders, the legislature in 1800. added, for subsequent cases, imprisonment not exceeding 2. years. Ingraham’s case is exactly such an one as the law of 1800 intended to meet; and tho’ it could not be retrospective, yet if it’s measure be just now, it would have been just then, and consequently we shall act according to the views of the legislature, by restricting his imprisonment to their maximum of 2 years, instead of letting it be perpetual as the law of 94. under which he was convicted, would make it, in his case of insolvency. he must remain therefore the two years in prison: & at the end of that term I would wish a statement by the Judges & District attorney, who acted in the cause, of such facts as are material, & of their judgment on them, recommending him, or not, at their discretion, to pardon at the end of 2. years or any other term they think will be sufficient to operate as a terror to others meditating the same crime, without losing just attention to the sufferings of his family. this of course can only respect the moiety of the US.   The interest you took in this case during the last congress has encouraged me to hope you would lend your instrumentality to the bringing it to a close, which would gratify me, so far as it could be done without abusing the power of pardon, confided to the discretion of the Executive to be used in cases, which tho’ within the words, are not within the intention of the law. the law certainly did not intend perpetual imprisonment. Accept my friendly salutations and high respect.
          
            Th: Jefferson
          
        